        Case 2:19-cr-00313-SVW Document 178 Filed 11/19/20 Page 1 of 1 Page ID #:1198

                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA

                                        CRIMINAL MINUTES – GENERAL


Case No.        2:19-cr-00313-SVW                                                               Date: November 19, 2020


Present: The Honorable:           Stephen V. Wilson, U.S. District Judge

Interpreter       NA

                  Paul M. Cruz                                    N/A                                         N/A
                   Deputy Clerk                        Court Reporter / Recorder                     Assistant U.S. Attorney


  U.S.A. v. Defendant(s)             Present Cust    Bond                Attorneys for Defendants:                Present App Ret
  Mark Steven Domingo                        X                           N/A


Proceedings: IN CHAMBERS ORDER UNSEALING [176].

       The Court determined that, in issuing Dkt. 176, the Court inadvertently filed the document under seal.
Accordingly, pursuant to its supervisory powers, see United States v. Mann, 829 F.2d 849, 853 (9th Cir. 1987),
the Court hereby ORDERS that Dkt. 176 be unsealed.

         IT IS SO ORDERED.




                                                                                                                         :
                                                                                 Initials of Deputy Clerk               PMC




CR-11 (04/15)                                       Criminal Minutes – General                            Page 1 of 1
